Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relate to a memory device having lower and upper bit lines. The independent claims 1, 12 and 16 recite an apparatus and method of writing and reading a semiconductor storage device includes lower and upper bit lines, word lines between the bit lines, and memory cells between the bit lines and the word lines. The memory cells are divided into logical slices and a memory cell from each logical slice is selected when carrying out a read or write operation. A first logical slice includes memory cells, each of which is between one of two bit lines and one of three word lines that are adjacent to each other. The two bit lines include one lower bit line and one upper bit line. A second logical slice includes memory cells, each of which is between one of three bit lines and one of three word lines that are not adjacent to each other. The three bit lines include one lower bit line and two upper bit lines. The prior art fails to disclose or suggest a memory structure as described in the independent claim 1, method of writing in claim 12 and method or reading in claim 16. Therefore, claims 1-19 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/26/2022